Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 1 of 18




                                   UNITED STATES DISTRICT
                                 COURT DISTRICT OF COLORADO

                                              CASE NO.:

CARLOS BRITO,

            Plaintiff,
v.

CRE HOLDINGS, LLC; LAS AMERICAS
RESTAURANT CORP and GAS LIGHT
INC.,

        Defendants.
____________________________________/

                                            COMPLAINT

       Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

mobility-impaired individuals (hereinafter “Plaintiff”), sues, CRE HOLDINGS, LLC LAS

AMERICAS RESTAURANT CORP and GAS LIGHT INC. (hereinafter “Defendants”), and as

grounds alleges:

                              JURISDICTION, PARTIES. AND VENUE

       1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the "Americans with

Disabilities Act" or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

       2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

§ 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

       3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

U.S.C. § 12181, et seq.
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 2 of 18




          4.     Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, who splits

his time between Miami-Dade County, Florida and El Paso County, Colorado, and is otherwise

sui juris.

          5.     At all times material, Defendant, CRE HOLDINGS, LLC was a Limited Liability

Company organized under the laws of the state of Colorado with its principal place of business in

Colorado Springs, Colorado.

          6.     At all times material, Defendant, CRE HOLDINGS, LLC, owned and operated a

retail shopping location at 1809 N Circle Dr., Colorado Springs, Colorado 1 (hereinafter the

“Commercial Property”). The Commercial Property holds itself out to the public as “North Circle

Plaza.”

          7.     At all times material, Defendant, LAS AMERICAS RESTAURANT CORP was

a Corporation organized under the laws of the state of Colorado with its principal place of business

in Colorado Springs, Colorado.

          8.     At all times material, Defendant, LAS AMERICAS RESTAURANT CORP,

owned and operated a retail restaurant location at 1809 N Circle Dr., Colorado Springs, Colorado2

(hereinafter the “Commercial Property”). The Commercial Property holds itself out to the public

as “Las Americas Restaurant.”

          9.     At all times material, Defendant, GAS LIGHT INC. was a Corporation organized

1
  The property encompasses the following addresses: 1809 N CIRCLE DR; 1815 N CIRCLE DR; 1819 N
CIRCLE DR; 1825 N CIRCLE DR.; 1827 N CIRCLE DR.; 1829 N CIRCLE DR; 1831 N CIRCLE DR.; 1833 N
CIRCLE DR.; 1835 N CIRCLE DR.; 1837 N CIRCLE DR.; 1839 N CIRCLE DR.; 1841 N CIRCLE DR.; 1845 N
CIRCLE DR.; 1847 N CIRCLE DR.; 1849 N CIRCLE DR.; 1851 N CIRCLE DR.; 1853 N CIRCLE DR.; 1855 N
CIRCLE DR.; 1857 N CIRCLE DR.; 1859 N CIRCLE DR.; 1861 N CIRCLE DR.; 1863 N CIRCLE DR.; and
1865 N CIRCLE DR. The addresses are located on the same parcel.
2
  The property encompasses the following addresses: 1809 N CIRCLE DR; 1815 N CIRCLE DR; 1819 N
CIRCLE DR; 1825 N CIRCLE DR.; 1827 N CIRCLE DR.; 1829 N CIRCLE DR; 1831 N CIRCLE DR.; 1833 N
CIRCLE DR.; 1835 N CIRCLE DR.; 1837 N CIRCLE DR.; 1839 N CIRCLE DR.; 1841 N CIRCLE DR.; 1845 N
CIRCLE DR.; 1847 N CIRCLE DR.; 1849 N CIRCLE DR.; 1851 N CIRCLE DR.; 1853 N CIRCLE DR.; 1855 N
CIRCLE DR.; 1857 N CIRCLE DR.; 1859 N CIRCLE DR.; 1861 N CIRCLE DR.; 1863 N CIRCLE DR.; and
1865 N CIRCLE DR. The addresses are located on the same parcel.

                                                 2
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 3 of 18




under the laws of the state of Colorado with its principal place of business in Colorado Springs,

Colorado.

         10.     At all times material, Defendant, GAS LIGHT INC., owned and operated a retail

restaurant location at 1809 N Circle Dr., Colorado Springs, Colorado 3              (hereinafter the

“Commercial Property”). The Commercial Property holds itself out to the public as “Firehouse

Subs.”

         11.     Venue is properly located in the District of Colorado because Defendants’

Commercial Property is located in Colorado Springs, Colorado, Defendants regularly conduct

business within Colorado Springs, Colorado, and because a substantial part(s) of the events or

omissions giving rise to these claims occurred in Colorado Springs, Colorado.

                                   FACTUAL ALLEGATIONS

         12.     Although over twenty-eight (28) years have passed since the effective date of Title

III of the ADA, Defendants have yet to make their facilities accessible to individuals with

disabilities.

         13.     Congress provided commercial businesses one and a half years to implement the

Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

extensive publicity the ADA has received since 1990, Defendants continue to discriminate against

people who are disabled in ways that block them from access and use of Defendants’ Commercial

Property and the business therein, including the retail shopping store.

         14.     The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and



3
 The property encompasses the following addresses: 1809 N CIRCLE DR; 1815 N CIRCLE DR; 1819 N CIRCLE
DR; 1825 N CIRCLE DR.; 1827 N CIRCLE DR.; 1829 N CIRCLE DR; 1831 N CIRCLE DR.; 1833 N CIRCLE
DR.; 1835 N CIRCLE DR.; 1837 N CIRCLE DR.; 1839 N CIRCLE DR.; 1841 N CIRCLE DR.; 1845 N CIRCLE
DR.; 1847 N CIRCLE DR.; 1849 N CIRCLE DR.; 1851 N CIRCLE DR.; 1853 N CIRCLE DR.; 1855 N CIRCLE
DR.; 1857 N CIRCLE DR.; 1859 N CIRCLE DR.; 1861 N CIRCLE DR.; 1863 N CIRCLE DR.; and 1865 N
CIRCLE DR. The addresses are located on the same parcel.

                                                 3
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 4 of 18




requires landlords and tenants to be liable for compliance.

       15.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires

the use of a wheelchair to ambulate.

       16.       Defendant, CRE HOLDINGS, LLC, owns, operates and oversees the Commercial

Property, its general parking lot and parking spots specific to the business therein, and it owns,

operates and oversees said Commercial Property located in Colorado Springs, Colorado, that is

the subject of this Action. Defendant LAS AMERICAS RESTAURANT CORP owns, operates

and oversees a restaurant business located in Colorado Springs, Colorado, that is the subject of this

Action. Defendant GAS LIGHT INC. owns, operates and oversees a restaurant business located

in Colorado Springs, Colorado, that is the subject of this Action.

       17.       The subject Commercial Property is open to the public and is located in Colorado

Springs, Colorado. The individual Plaintiff visits the Commercial Property regularly, to include

a visit to the property on or about July 29, 2020 and encountered multiple violations of the ADA

that directly affected his ability to use and enjoy the property. He plans to return to and often

visits the Commercial Property and the other business located within the Commercial Property, in

order to avail himself of the goods and services offered to the public at the business therein, if the

property/business become accessible.

       18.       Plaintiff visited the Commercial Property as a patron/customer, regularly visits

the Commercial Property and business within the Commercial Property as a patron/customer, and

intends to return to the Commercial Property and business therein in order to avail himself of the



                                                  4
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 5 of 18




goods and services offered to the public at the property. Plaintiff spends much of his time in and

near El Paso County, Colorado, in the same state as the Commercial Property, has regularly

frequented the Defendants’ Commercial Property and business located within the Commercial

Property for the intended purposes, and intends to return to the property within four (4) months’

time of the filing of this Complaint.

       19.       The Plaintiff found the Commercial Property to be rife with ADA violations.

The Plaintiff encountered architectural barriers at the Commercial Property and wishes to continue

his patronage and use of the premises.

       20.       The Plaintiff, CARLOS BRITO, has encountered architectural barriers that are in

violation of the ADA at the subject Commercial Property and business therein. The barriers to

access at Defendants’ Commercial Property and business within the Commercial Property have

each denied or diminished Plaintiff’s ability to visit the Commercial Property and endangered his

safety. The barriers to access, which are set forth below, have likewise posed a risk of injury(ies),

embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others similarly situated.

       21.       Defendants, CRE HOLDINGS, LLC, LAS AMERICAS RESTAURANT CORP

and GAS LIGHT INC. own/or and operates, a place of public accommodation as defined by the

ADA and the regulations implementing the ADA, 28 CFR 36.201 (a) and 36.104. Defendants are

responsible for complying with the obligations of the ADA. The place of public accommodation

that Defendants, CRE HOLDINGS, LLC LAS AMERICAS RESTAURANT CORP and GAS

LIGHT INC., owns and operates is the Commercial Property business located at 1809 N Circle

Dr., Colorado Springs, Colorado4.


4
 The property encompasses the following addresses: 1809 N CIRCLE DR; 1815 N CIRCLE DR; 1819 N IRCLE
DR; 1825 N CIRCLE DR.; 1827 N CIRCLE DR.; 1829 N CIRCLE DR; 1831 N CIRCLE DR.; 1833 N CIRCLE
DR.; 1835 N CIRCLE DR.; 1837 N CIRCLE DR.; 1839 N CIRCLE DR.; 1841 N CIRCLE DR.; 1845 N CIRCLE
DR.; 1847 N CIRCLE DR.; 1849 N CIRCLE DR.; 1851 N CIRCLE DR.; 1853 N CIRCLE DR.; 1855 N CIRCLE

                                                 5
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 6 of 18




       22.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

described Commercial Property and the restaurants and business therein, but not necessarily

limited to the allegations in Counts I, II and III of this Complaint. Plaintiff has reasonable grounds

to believe that he will continue to be subjected to discrimination at the Commercial Property and

the business located within the Commercial Property, in violation of the ADA. Plaintiff desires to

visit the Commercial Property and business located within the Commercial Property, not only to

avail himself of the goods and services available at this Commercial Property and business therein,

but to assure himself that the property and business therein are in compliance with the ADA, so

that he and others similarly situated will have full and equal enjoyment of the property and business

therein without fear of discrimination.

                                     COUNT I
                        AS TO DEFENDANT CRE HOLDINGS, LLC

       23.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

through 22 above as though fully set forth herein.

       24.       Defendant CRE HOLDINGS, LLC has discriminated against the individual

Plaintiff by denying him access to, and full and equal enjoyment of, the goods, services, facilities,

privileges, advantages and/or accommodations of the Commercial Property and other business

located within the Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

       25.       Defendant has discriminated, and continue to discriminate, against Plaintiff in

violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

January 26, 1993, if a Defendants have ten (10) or fewer employees and gross receipts of $500,000



DR.; 1857 N CIRCLE DR.; 1859 N CIRCLE DR.; 1861 N CIRCLE DR.; 1863 N CIRCLE DR.; and 1865 N
CIRCLE DR. The addresses are located on the same parcel.

                                                  6
   Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 7 of 18




      or less). A list of the violations that Plaintiff encountered during his visit to the Defendant’s

      Commercial Property, include, but are not limited to, the following:

         A. Parking

  i.     The Plaintiff had difficulty exiting the vehicle, as an access aisle of the required width is not

         provided. Violation: There are accessible parking spaces that do not have compliant access

         aisles provided, violating Sections 4.1.2(5a) and 4.6.3 of the ADAAG and Section 502.3.1 of

         the 2010 ADA Standards, whose resolution is readily achievable.

ii.      There are accessible parking spaces that do not provide signs designating them as accessible,

         violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

         resolution is readily achievable.

iii.     The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

iv.      There are accessible parking spaces with signs that are mounted too low, violating Section

         4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose resolution is

         readily achievable.

 v.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.




                                                      7
   Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 8 of 18




vi.    The required number of van accessible parking spaces is not provided, violating Section

       4.1.2(5b) and 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose

       resolution is readily achievable.

       B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

 v.    The Plaintiff had difficulty entering tenant spaces without assistance, as the required

       maneuvering clearance is not provided. Violation: The tenant entrance doors do not provide



                                                      8
  Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 9 of 18




         the required latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4

         of the 2010 ADA Standards, whose resolution is readily achievable.

vi.      The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

         2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

         of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

         achievable.

                                  COUNT II
       AS TO DEFENDANTS CRE HOLDINGS, LLC AND LAS AMERICAS RESTAURANT
                                   CORP

             26.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 22 above as though fully set forth herein.

             27.       Defendants CRE HOLDINGS, LLC and LAS AMERICAS RESTAURANT

      CORP have discriminated against the individual Plaintiff by denying him access to, and full and

      equal enjoyment of, the goods, services, facilities, privileges, advantages and/or accommodations

      of the Commercial Property and the restaurant business located within the Commercial Property,

      as prohibited by 42 U.S.C. § 12182 et seq.

             28.       Defendants have discriminated, and continue to discriminate, against Plaintiff in

      violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

      January 26, 1993, if a Defendants have ten (10) or fewer employees and gross receipts of $500,000

      or less). A list of the violations that Plaintiff encountered during his visit to the Defendants’

      Commercial Property and the restaurant business, include, but are not limited to, the following:

         A. Public Restrooms

 i.      There are permanently designated interior spaces without proper signage, violating Section

         4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

         whose resolution is readily achievable.

                                                       9
  Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 10 of 18




ii.    The Plaintiff could not enter the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not enter the restroom without assistance, as the door width is too narrow.

       Violation: The clear width at restroom doors is less than the prescribed minimums violating

       Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff could not use the restroom without assistance, as the required clear floor space is

       not provided. Violation: Compliant clear floor space is not provided in the restroom, violating

       Sections 4.2.3 & 4.22.3 of the ADAAG and Sections 304.3 and 603.2.1 of the 2010 ADA

       Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

       operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

       4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.




                                                    10
   Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 11 of 18




vii.    The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

        and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

viii.   The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

        wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

        4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 ix.    The Plaintiff could not use the lavatory without assistance, as objects are located underneath

        it. Accessible elements are not properly maintained. Violation: There are lavatories in public

        restrooms without the required toe clearances provided, violating the requirements in 28 CFR

        36.211, Section 4.19.2 of the ADAAG, and Sections 305.4, 306.2 & 606.2 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

        the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

        Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

        is readily achievable.

 xi.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

        Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 and

        Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

        resolution is readily achievable.

xii.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

        required distance from the side wall. Violation: The water closet is mounted at a non-compliant



                                                     11
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 12 of 18




     distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

     604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

                                 COUNT III
           AS TO DEFENDANTS CRE HOLDINGS, LLC AND GAS LIGHT INC.

         29.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 22 above as though fully set forth herein.

         30.      Defendants CRE HOLDINGS, LLC and GAS LIGHT INC. have discriminated

  against the individual Plaintiff by denying him access to, and full and equal enjoyment of, the

  goods, services, facilities, privileges, advantages and/or accommodations of the Commercial

  Property and the restaurant business located within the Commercial Property, as prohibited by 42

  U.S.C. § 12182 et seq.

         31.      Defendants have discriminated, and continue to discriminate, against Plaintiff in

  violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

  January 26, 1993, if a Defendants have ten (10) or fewer employees and gross receipts of $500,000

  or less). A list of the violations that Plaintiff encountered during his visit to the Defendants’

  Commercial Property and the restaurant business, include, but are not limited to, the following:

     A. Access to Goods and Services

i.   The Plaintiff could not utilize the bar counter, as the required knee & toe clearances are not

     provided. Violation: There are bar counters that do not provide the required clearances,

     violating Sections 4.32.3 & 5.2 of the ADAAG and Sections 226 & 902.2 of the 2010 ADA

     Standards, whose resolution is readily achievable.

     B. Public Restrooms




                                                  12
  Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 13 of 18




  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

ii.    The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iii.   The Plaintiff could not enter the restroom without assistance, as the door width is too narrow.

       Violation: The clear width at restroom doors is less than the prescribed minimums violating

       Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iv.    The Plaintiff could not use the toilet compartment without assistance, as one of the required

       size is not provided: Violation: The toilet compartments provided for public use at the facility

       are in violation of Section 4.17.3 and Figure 30(a) of the ADAAG and Section 604.8.1 of the

       2010 ADA Standards, whose resolution is readily achievable.

 v.    The Plaintiff could not use the toilet paper dispenser without assistance, as it is not mounted at

       the required location. Violation: The toilet paper dispenser in the accessible toilet compartment

       is not mounted in accordance with Section 4.17.6 and Figure 30(d) of the ADAAG and Section

       604.7 of the 2010 ADA Standards, whose resolution is readily achievable.

vi.    The Plaintiff could not use the accessible toilet compartment door without assistance, as it is

       not self-closing and does not have compliant door hardware. Violation: The accessible toilet

       compartment door does not provide hardware and features that comply with Sections 4.17.5



                                                    13
   Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 14 of 18




          and 4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards,

          whose resolution is readily achievable.

vii.      The Plaintiff had difficulty using the locking mechanism on the accessible toilet compartment

          door without assistance, as it requires tight grasping. Violation: The accessible toilet

          compartment door has non-compliant hardware for disabled patrons, violating Sections 4.13.9,

          4.17.5, & 4.27.4 of the ADAAG and Sections 309.4 & 404.2.7 of the 2010 ADA Standards,

          whose resolution is readily achievable.

viii.     The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

          and the side grab bar is not the required length. Violation: The grab bars in the accessible toilet

          compartment do not comply with the requirements prescribed in Section 4.17.6 of the ADAAG

          and Sections 604.5 and 609 of the 2010 ADA Standards, whose resolution is readily

          achievable.

 ix.      The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

          required distance from the side wall. Violation: The water closet in the accessible toilet

          compartment is mounted at a non-compliant distance from the wall in violation of Section

          4.17.3 and Figure 30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose

          resolution is readily achievable.

  x.      The Plaintiff could not use the toilet without assistance as the seat is not mounted at the

          required height. Violation: The water closet seats are mounted at a non-compliant height from

          the floor in violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

              32.       The discriminatory violations described in Paragraph 23 are not an exclusive list

       of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ place of



                                                        14
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 15 of 18




public accommodation in order to photograph and measure all of the discriminatory acts violating

the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal

enjoyment of the Commercial Property and the business therein; Plaintiff requests to be physically

present at such inspection in conjunction with Rule 34 and timely notice.

       33.       The individual Plaintiff, and all other individuals similarly situated, have been

denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

privileges, benefits, programs and activities offered by Defendants’ Commercial Property and the

business within the Commercial Property; and has otherwise been discriminated against and

damaged by the Defendants because of the Defendants’ ADA violations as set forth above. The

individual Plaintiff, and all others similarly situated, will continue to suffer such discrimination,

injury and damage without the immediate relief provided by the ADA as requested herein. In order

to remedy this discriminatory situation, the Plaintiff requires an inspection of the Defendants’

places of public accommodation in order to determine all of the areas of non-compliance with the

Americans with Disabilities Act.

       34.       Defendants have discriminated against the individual Plaintiff by denying him

access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

accommodations of their places of public accommodation or commercial facility, in violation of

42 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

modifications in policies, practices or procedures, when such modifications are necessary to afford

all offered goods, services, facilities, privileges, advantages or accommodations to individuals with



                                                 15
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 16 of 18




disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

with a disability is excluded, denied services, segregated or otherwise treated differently than other

individuals because of the absence of auxiliary aids and services.

       35.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and have

a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is

entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

U.S.C. § 12205 and 28 CFR 36.505.

       36.        While Defendant, CRE HOLDINGS, LLC, as landlord and owner of the

Commercial Property Business, is primarily responsible for all ADA violations listed in this

Complaint, tenants and landlords can be held is jointly and severally liable for ADA violations.

       37.        A Defendant is required to remove the existing architectural barriers to the

physically disabled when such removal is readily achievable for their place of public similarly

situated, will continue to suffer such discrimination, injury and damage without the immediate

relief provided by the ADA as requested herein. In order to remedy this discriminatory situation,

the Plaintiff require an inspection of the Defendants’ place of public accommodation in order to

determine all of the areas of non-compliance with the Americans with Disabilities Act.

       38.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

employees and gross receipts of $500,000 or less). All other conditions precedent have been met

by Plaintiff or waived by the Defendant.

       39.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their



                                                  16
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 17 of 18




businesses, located within the Commercial Property located in Colorado Springs, Colorado, the

interiors, exterior areas, and the common exterior areas of the Commercial Property and restaurant

business to make those facilities readily accessible and useable to the Plaintiff and all other

mobility-impaired persons; or by closing the facility until such time as the Defendant cures its

violations of the ADA.

       WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

Court issue (i) a Declaratory Judgment determining Defendants, at the commencement of the

subject lawsuit, were and are in violation of Title III of the Americans with Disabilities Act, 42

U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants, including an order to make all

readily achievable alterations to the facilities; or to make such facilities readily accessible to and

usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

to make reasonable modifications in policies, practices or procedures, when such modifications

are necessary to afford all offered goods, services, facilities, privileges, advantages or

accommodations to individuals with disabilities; and by failing to take such steps that may be

necessary to ensure that no individual with a disability is excluded, denied services, segregated or

otherwise treated differently than other individuals because of the absence of auxiliary aids and

services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

Title III of the Americans with Disabilities Act.

Dated: September 3, 2020


                                                 GARCIA-MENOCAL & PEREZ, P.L.
                                                 Attorneys for Plaintiff
                                                 1600 Broadway, Suite 1600
                                                 Denver, CO 80202
                                                 Telephone: (720) 996-3500
                                                 Facsimile: (720) 381-0515

                                                 17
Case 1:20-cv-02685-KMT Document 1 Filed 09/03/20 USDC Colorado Page 18 of 18




                                    Primary E-Mail: ajperez@lawgmp.com
                                    Secondary E-Mail: aquezada@lawgmp.com
                                    bvirues@lawgmp.com.

                                    By:        /s/ Anthony J. Perez
                                          ANTHONY J. PEREZ
                                          Florida Bar No.: 535451
                                          BEVERLY VIRUES
                                          Florida Bar No.: 123713




                                     18
